Citation Nr: 0903242	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability. 

2.  Entitlement to service connection for residuals, left 
ankle injury. 

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to August 
1961.  This case initially comes before the Board of 
Veterans' Appeals (Board) on appeal of a May 2005 rating 
decision rendered by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA).   The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a left 
ankle injury, a bilateral knee disability and a bilateral hip 
disability.In December 1960 there was a complaint involving 
the right knee.  Service treatment records show that in 
January 1961 sprain right knee, pain at meniscus area was 
noted.  IN February 1961, he complained of the low back and 
sacroiliac area.  In May 1961, the veteran injured his left 
ankle when he was ran over by a forklift truck.  Crush 
injury, ankle, no fracture was diagnosed.  Later that month, 
fibular pain and swelling persists, ankle tapped and 
impression of contusion was noted.  X rays were negative.  
Contusion edemas and tenderness of ankle were noted.  Crush 
injury, left foot, May 1961, no residuae was noted at 
separation.  At that time, the veteran denied arthritis and 
foot trouble but reported trick or locked knee, cramps in 
legs, and swollen or painful joints.  Occasional cramps, ND, 
knee trouble, ND, was noted.  The separation examination of 
June 1961 revealed normal lower extremities and feet.  

In January 2003, the veteran complained of hip pain and 
reported pain to the knees with passive range of motion.  In 
March 2003, the veteran reported knee pain and a history of 
arthritis.  An impression was given of degenerative joint 
disease of the knees.  In December 2003, the veteran reported 
painful knees and hips.  In 2003, it was noted that the 
veteran was an overweight male with progressing degenerative 
joint disease of his knees and back pain due to a bullet that 
is lodged near his spinal cord.  

The veteran was afforded a VA compensation and pension 
examination in May 2005.  During the examination, the veteran 
reported injuring his left ankle, hips and legs while in 
Germany in 1960-1961.  He reported that he rolled up his left 
ankle in the wheel of a forklift.  The veteran reported that 
he twisted his ankle and hip.  The veteran reported that his 
injuries got progressively worse.  Examination of the left 
ankle revealed no acute fracture or dislocation.  Examination 
of the hips showed moderate degenerative changes in the right 
hip and mild degenerative changes in the left hip, 
exemplified by joint space narrowing superiorly, bony 
sclerosis and hypertrophic changes.  Examination of the left 
knee revealed the patellofemoral compartment was maintained.  
Minimal spurring was shown at the origin of the patellar 
tendon.

The Board is of the opinion that a VA compensation and 
pension examination is necessary before the issues can be 
decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurring symptoms of disability; (2) shows an event or 
disease in service, or a disease or symptoms list in 38 
C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the applicable 
presumptive period; and (3) indicates the claimed disability 
of symptoms may be associated with the known events, injury 
or disease in service or with another service- connected 
disability.  

Here, the service treatment records show that the veteran 
injured his left ankle in service and that he complained of 
knee trouble, sacroiliac pain/tenderness, swollen joints and 
cramps in his legs.  In view of VA's duty to assist 
obligations, which include the duty to obtain a VA 
examination or opinion when necessary to decide a claim, and 
based upon guidance from the Court, remand for the purpose of 
obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following action:

Schedule a VA examination.  The veteran 
should be afforded a VA examination to 
ascertain whether he has any left ankle, 
knee and hip disabilities and, if so, 
whether such disabilities are attributable 
to service.  The examiner should provide 
an opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present left ankle, knee and hip 
disabilities are attributable to service.  
The examiner should also address whether 
any currently shown hip disability is 
secondary to any left ankle disability.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

